 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5
                                          AT SEATTLE
 6
     KELVIN B. KIRKPATRICK,
 7
                                 Plaintiff,                  CASE NO. 2:19-cv-01566-RAJ-BAT
 8
             v.                                              STIPULATED PROTECTIVE
 9                                                           ORDER
     STEVEN AZEVEDO, et al.,
10
                                 Defendants.
11
            The parties have stipulated to and petitioned the Court for entry of a Stipulated Protective
12
     Order. Dkt. 14. Having reviewed the parties’ stipulation, it is hereby ORDERED that the terms
13
     of the parties’ Stipulated Protective Order (set forth at Dkt. 14) shall govern the parties’
14
     production of confidential, proprietary, or private information.
15
             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
16
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
17
     federal or state proceeding, constitute a waiver by the producing party of any privilege applicable
18
     to those documents, including the attorney-client privilege, attorney work-product protection, or
19
     any other privilege or protection recognized by law.
20
            DATED this 9th day of December, 2019.
21

22

23
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge



     STIPULATED PROTECTIVE ORDER - 1
